Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention of Group I and species A in the reply filed on 11/4/22 is acknowledged.  The traversal is on the ground(s) that different species all include the inventive concept of footwear with a primary surface and one or more positioning faces.  This is not found persuasive because the many of the cited prior art and the prior art applied in the below rejections are evidence that footwear with a primary surface and one or more positioning faces is NOT an inventive concept.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/4/22.  It is noted that applicant states claims 1-19 read on the elected invention and species, however the elected species shown in figures 2-7 does not support the limitations present in claims 5-17 and therefore these claims have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 19 the term “Velcro” is a trademark which renders the claim vague and indefinite because trademarks are not definite and should not be in claim language and should be replaced with generic terminology such as “hook and loop fasteners”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kousaka (5579591).
     Kousaka shows A sole for footwear (see figure 10), the sole comprising a bottom surface, the bottom surface comprising:
a primary surface (shown at 4); and
one or more positioning faces (at 7 and forward of 7 as shown in marked up figure below);
wherein the one or more positioning faces are at an angle to the primary surface (see figure below);
engaging a ground with the primary surface causes the footwear to provide a
natural stance (as shown in the figures 2(a)-2(c)); and
wherein engaging the ground with the one or more positioning faces causes the
footwear to be positioned in one or more athletic stances (see figures 2(a)-2(c)) as claimed.

    PNG
    media_image1.png
    546
    981
    media_image1.png
    Greyscale

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adair (2013/0291405).
     Adair shows A sole for footwear (see figures 119-121), the sole comprising a bottom surface, the bottom surface comprising:
a primary surface (shown at L2); and
one or more positioning faces (see angled surfaces forward of L2 as shown in the marked up figure below);
wherein the one or more positioning faces are at an angle to the primary surface (see figure below);
engaging a ground with the primary surface causes the footwear to provide a
natural stance (see paragraphs [0009]-[0010]); and
wherein engaging the ground with the one or more positioning faces causes the
footwear to be positioned in one or more athletic stances (see paragraphs [0009]-[0010]) as claimed.
     In reference to claims 2-4, the forward portion of the positioning face as shown below is considered as first face under the big toe and the rear portion of the positioning face is considered to be a second face located under the ball of the foot inasmuch as applicant has defined such.    


    PNG
    media_image2.png
    708
    859
    media_image2.png
    Greyscale

 Claim(s) 1-4, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frye (6698050).
Frye  shows A sole/plate for footwear (see figure 9), the sole comprising a bottom surface, the bottom surface comprising:
a primary surface (shown at 627); and
one or more positioning faces (shown at 629);
wherein the one or more positioning faces are at an angle to the primary surface (see figure 9);
engaging a ground with the primary surface causes the footwear to provide a
natural stance (see column 3 line 40-column 5 line 10); and
wherein engaging the ground with the one or more positioning faces causes the
footwear to be positioned in one or more athletic stances (see column 3 line 40- column 5 line 10) as claimed.
     In reference to claims 2-4, the forward portion of 629 is considered as first face under the big toe and the rear portion of 629 is considered to be a second face located under the ball of the foot inasmuch as applicant has defined such.    
  In reference to claims 18 and 19, Frye shows a mechanical attachment (631).
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732